United States Court of Appeals
                        For the First Circuit


Nos. 18-2107, 18-2207

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                         JOSHUA AYALA-LUGO,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before

                          Lynch and Barron,
                           Circuit Judges.*


     Marie L. Cortés-Cortés on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, and Antonio L. Perez-
Alonso, Assistant United States Attorney, on brief for appellee.


                           April 29, 2021




     * While this case was submitted to a panel that included Judge
Torruella, he did not participate in the issuance of the panel's
opinion. The remaining two panelists therefore issued the opinion
pursuant to 28 U.S.C. § 46(d).
           LYNCH,     Circuit     Judge.        On   March    22,    2018,   Joshua

Ayala-Lugo,   a    convicted    felon      on   supervised     release,      pleaded

guilty to one count of illegally possessing a firearm in violation

of 18 U.S.C. § 922(g)(1).          The district court sentenced him to a

within-guidelines      sentence    of   forty-six      months       in   prison    for

violating § 922(g)(1) to be served consecutively with an eighteen-

month sentence for violating the terms of his supervised release.

Ayala-Lugo,       arguing   that     both       of    these     sentences         were

substantively and procedurally unreasonable, appeals.                    We affirm.

                     I. Facts and Procedural History

           In 2008, Ayala-Lugo pleaded guilty to conspiring to

possess various controlled substances with intent to distribute

them in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C),

(b)(2), and 860.       On December 9, 2008, he was sentenced to ten

years' imprisonment to be followed by six years of supervised

release.   He began his supervised release on July 19, 2017.

           About four months after his supervised release began, on

November 15, 2017, Ayala-Lugo was arrested at a known drug point

in Cataño, Puerto Rico while possessing a firearm and seventy-five

rounds of ammunition.           Two days later, on November 17, 2017,

Ayala-Lugo's probation officer notified the court that Ayala-Lugo

had violated the terms of his supervised release.               On November 20,

2017, Ayala-Lugo was indicted by a grand jury for being a felon in

possession of a firearm in violation of § 922(g)(l).


                                     - 2 -
          On    March    22,   2018,   Ayala-Lugo    pleaded   guilty   to

violating § 922(g)(l) and the district court accepted his plea.

There was no plea agreement.

          The court held a sentencing hearing on October 17, 2018.

It   reviewed   the     probation    officer's    sentencing   guidelines

calculations, which reflected a total offense level of nineteen

and a criminal history category of III, and stated that the officer

had correctly applied the guidelines. Based on these calculations,

the guidelines imprisonment range for Ayala-Lugo's § 922(g)(l)

violation was thirty-seven to forty-six months.           Ayala-Lugo did

not object to this calculation.

          At sentencing, Ayala-Lugo's counsel requested a below-

guidelines sentence of eighteen months.          The government requested

a low-end guidelines sentence of thirty-seven months.          In support

of his requested sentence, Ayala-Lugo's counsel presented a report

produced by Dr. Alexandra Ramos (the "Ramos Report") saying that

Ayala-Lugo has an intellectual disability.          The Ramos Report was

produced shortly before sentencing and was not included in the

presentence investigation report ("PSR"), but at the sentencing

hearing the court ordered the probation officer to amend the PSR

to include it.1    Based on the report, Ayala-Lugo asked the court


     1    The Ramos Report was created after Ayala-Lugo had
requested that his sentencing be delayed "in order to allow for
[a] psychological examination and submission of [a] defense
sentencing memorandum." The court granted this request, and the


                                    - 3 -
to consider, under U.S.S.G. § 5K2.13, a downward departure from

the guidelines range because of Ayala-Lugo's alleged diminished

capacity.    The government contested this departure, arguing that

Ayala-Lugo had a consensual relationship with the same partner for

at least 15 years and had worked for over a year as a barber,

showing that he had "been operating and living a more or less

normal life."   It also told the court that, in connection with his

2008 conviction, Ayala-Lugo had been "in charge of maintaining and

distributing narcotics at the drug point to the sellers" and "would

also collect the proceeds," showing that he had higher-level

responsibilities and "was the person that someone at a higher

position trusted."   Ayala-Lugo also argued for a lower sentence

because "there is a sentencing disparity when you compare Puerto

Rico sentences with national sentences" and because other courts

are "disavow[ing] the guidelines and are pinning down sentences

that are lower than the guidelines."         The court said that the

defense's   sentencing   memorandum   "was   very   well   written,   very

thorough, and [that it was] certainly considering it."




Ramos Report was produced two weeks before sentencing occurred on
October 17, 2018. The PSR did not include it because the PSR was
prepared in April 2018. The court told Ayala-Lugo's counsel that
it was "going to include [the Ramos Report] in the [PSR]" and that
he had given "a very good explanation of what's in that report."
The government did not object to including the Ramos Report in the
PSR.


                                - 4 -
          After     hearing    both     sentencing    requests,    the     court

explained the factors leading to the calculation of Ayala-Lugo's

guidelines    sentence.       When    discussing     Ayala-Lugo's       criminal

history, in addition to mentioning his past convictions, the court

stated   without    further      comment      that   Ayala-Lugo     had     been

adjudicated as a juvenile and had been arrested in connection with

certain incidents that did not result in convictions.                   It then

stated that "a guideline sentence in this case is appropriate" and

sentenced Ayala-Lugo to forty-six months' imprisonment, the high

end of the guidelines range, to be followed by a three-year term

of supervised release.    It said that in reaching its conclusion it

had considered the "sentencing factors set forth in [18 U.S.C.

§ 3553(a)], defense counsel's thorough argument, the government's

argument," and "the report from Dr. Ramos."

          Ayala-Lugo's        counsel    objected    to   the   sentence    "on

substantive   and   procedural       grounds,   specifically      the    Court's

unwillingness to . . . give us the departure or variance based on

the diminished capacity."         In response, the court stated that it

"spoke with the probation officer, and his original recommendation

[before seeing the Ramos Report] was above the guidelines.                And it

was because of Dr. Ramos' report that he convinced me to give a

guideline sentence."

          Immediately after the hearing described above, the court

sentenced Ayala-Lugo for violating the terms of his supervised


                                      - 5 -
release.     Ayala-Lugo's         counsel      argued   that    the    court     should

consider that the § 922(g)(l) sentence "represents and includes an

enhancement for being on supervision" and requested that any

sentence based on the supervised release violation be served

concurrently with Ayala-Lugo's earlier sentence.                      The government

requested a midlevel guidelines sentence.                The court stated that

the guidelines imprisonment range for this offense was four to ten

months, which Ayala-Lugo did not challenge, but that the "guideline

sentence does not reflect the seriousness of Mr. Ayala's breach of

trust and does not promote respect for the law."                           The court

explained that Ayala-Lugo "has demonstrated an inability to live

a law-abiding lifestyle, as evidenced by becoming involved in new

criminal conduct just four months after his supervised release

term commenced" and that "a guideline sentence does not protect

the public."       It stated that pursuant to 18 U.S.C. § 3583(e)(3),

because Ayala-Lugo was on supervised release for a class A felony,

it could impose a sentence of not more than five years.                         It then

sentenced    Ayala-Lugo       to    eighteen       months'      imprisonment        for

violating    the     terms   of    his   supervised     release       to   be    served

consecutively to the forty-six month sentence the court had imposed

earlier.    Ayala-Lugo's attorney stated that "[t]he defense objects

to   the   Court's    sentence     on    the     violation     of   supervision     as

procedurally and substantively unreasonable" but made no further

argument on this point.


                                         - 6 -
           Ayala-Lugo timely appealed his sentence for violating 18

U.S.C. § 922(g)(l).           He timely appealed his revocation sentence

after the district court granted his motion for an extension of

time to do so.

                                    II. Analysis

           Our       review    of    a    district     court's     sentence   for

reasonableness has a procedural and substantive component.                    See

United States v. Politano, 522 F.3d 69, 72 (1st Cir. 2008).                   The

procedural inquiry asks whether the district court made any errors

like   "failing      to   calculate       (or    improperly   calculating)    the

Guidelines range, treating the Guidelines as mandatory, failing to

consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain

the chosen sentence -- including an explanation for any deviation

from the Guidelines range."          Id. (alteration in original) (quoting

Gall v. United States, 552 U.S. 38, 51 (2007)).                  If the sentence

is procedurally sound, we then consider the totality of the

circumstances to review its substantive reasonableness. Id. "[W]e

will   vacate    a   procedurally        correct   sentence   as   substantively

unreasonable only if it lies 'outside the expansive boundaries'

that surround the 'universe' of reasonable sentences."                    United




                                         - 7 -
States v. Coombs, 857 F.3d 439, 452 (1st Cir. 2017) (quoting United

States v. Matos-de-Jesús, 856 F.3d 174, 180 (1st Cir. 2017)).

           Generally, we review sentencing decisions for abuse of

discretion.      See United States v. Arroyo-Maldonado, 791 F.3d 193,

197 (1st Cir. 2015).       However, if "a defendant fails to preserve

an   objection    below,   the   plain   error   standard   supplants    the

customary standard of review."           Id. (quoting United States v.

Fernández–Hernández, 652 F.3d 56, 71 (1st Cir. 2011)).            To prevail

on plain error review, the defendant must show "(1) that an error

occurred (2) which was clear or obvious and which not only (3)

affected   the     defendant's   substantial     rights,    but   also   (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings."        Id. (quoting United States v. Medina–

Villegas, 700 F.3d 580, 583 (1st Cir. 2012)).

A. Ayala-Lugo's 18 U.S.C. § 922(g)(l) Sentence

           Ayala-Lugo argues the court made three procedural errors

related to his § 922(g)(l) sentence.         First, he argues the court

erred because it "made no findings concerning arguments for a

variance based on [Ayala-Lugo's] cognitive impairment" and chose

to "automatically apply the guidelines and impose a sentence in

the higher end" of the guidelines sentencing range. Because Ayala-

Lugo objected to the district court's decision not to reduce his




                                   - 8 -
sentence due to his alleged diminished capacity, we review that

argument for abuse of discretion.

           The court said on multiple occasions that it considered

Ayala-Lugo's argument on this point.            It described his counsel's

memorandum as "very thorough and very informative."                     The court

said that it chose not to apply an upward variance to Ayala-Lugo's

sentence because of the Ramos report detailing his diminished

capacity. It also explained that its guidelines sentence "protects

the public from further crimes by Mr. Ayala."                   Cf. U.S.S.G.

§ 5K2.13   (stating    that    a    downward    departure    for    diminished

capacity is not appropriate if the defendant's offense or criminal

history "indicate a need to protect the public").               The court did

not automatically apply a guidelines sentence and there was no

procedural error in refusing to grant a downward departure.

           Ayala-Lugo's      next   two   arguments    are   that   the     court

procedurally erred when it failed to explain why it rejected his

§ 3553(a)(6) sentencing disparity argument and when it allegedly

relied on his past arrests (which did not result in convictions)

at sentencing. Because he did not preserve these issues, we review

for plain error.      Arroyo-Maldonado, 791 F.3d at 197.

           As   to     the    court's     alleged     failure      to     address

Ayala-Lugo's sentencing disparity argument, the court stated that

it considered all of the § 3553(a) factors, a statement that is

"entitled to significant weight."              United States v. Santiago-


                                     - 9 -
Rivera, 744 F.3d 229, 233 (1st Cir. 2014).           It "need not verbalize

its evaluation of each and every [§] 3553(a) factor."                      United

States v. Hassan-Saleh-Mohamad, 930 F.3d 1, 7 (1st Cir. 2019)

(alteration in original) (quoting United States v. Reyes-Rivera,

812 F.3d 79, 89 (1st Cir. 2016)).          Further, the district court did

explain its rejection of the sentencing disparity argument.                    It

stated that how other districts handle sentencing is "up to them,"

that "[t]hey just think that in many cases it's appropriate to

sentence someone below the guidelines," and that "[m]aybe they

should start sentencing within the guidelines range, and [their]

large amount of offenses may go down, like they are going down

here."      There was no plain procedural error.

             As to Ayala-Lugo's arrests, the court merely recited

them   at    sentencing   and    noted     that   they    did   not   result   in

convictions.     It did not rely on them in imposing its sentence, so

it did not err.      See United States v. Rodríguez-Reyes, 925 F.3d

558, 563 (1st Cir. 2019); United States v. Mercer, 834 F.3d 39,

49–50 (1st Cir. 2016).

             Ayala-Lugo's       argument      that       his    sentence       was

substantively unreasonable also fails.               His within-guidelines

sentence is presumptively reasonable and, to succeed, he "must

adduce fairly powerful mitigating reasons and persuade us that the

district court was unreasonable in balancing pros and cons."

United States v. Cortes-Medina, 819 F.3d 566, 572 (1st Cir. 2016)


                                    - 10 -
(quoting United States v. Clogston, 662 F.3d 588, 593 (1st Cir.

2011)).   The district court explained that its guidelines sentence

was "appropriate taking into consideration everything the Court

has mentioned, Mr. Ayala's prior involvement with the criminal

justice system, the report from Dr. Ramos, [and] the information

contained     in     the   pre-sentence   investigation    report."    In

particular, it emphasized that Ayala-Lugo had committed a new crime

after being on supervised release for only four months.           Because

the court gave a "plausible sentencing rationale and [reached] a

defensible result," its sentence is substantively reasonable.

United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).

B. Ayala-Lugo's Supervised Release Violation Sentence

             Next,     Ayala-Lugo    challenges    the    procedural   and

substantive reasonableness of his supervised release violation

sentence.2    We apply plain error review, as Ayala-Lugo made only

"a general objection" to the reasonableness of his sentence, which

is "'not sufficient to give the district court notice of the

specific issue raised' on appeal."           United States v. Hurley, 842




     2    The government argues that Ayala-Lugo's appeal of this
sentence was untimely because he filed a notice of appeal forty-
one days after judgment was entered.       See Fed. R. App. P.
4(b)(1)(A)(i); United States v. Gonzalez-Rodriguez, 777 F.3d 37,
40 (1st Cir. 2015). However, Ayala-Lugo sought and received an
extension of time from the district court to file a notice of
appeal, so his appeal was timely. See Fed. R. App. P. 4(b)(4).


                                    - 11 -
F.3d 170, 173 (1st Cir. 2016) (quoting United States v. Ríos–

Hernández, 645 F.3d 456, 462 (1st Cir. 2011)).

           Ayala-Lugo   argues     that   his   revocation    sentence   was

procedurally unreasonable because the court did not consider his

argument "that the underlying offense was already accounted for in

the   guidelines   calculations"    or    his   recommendation   "that   the

[revocation] sentence be concurrent with the sentence imposed for

the underlying offense" (emphasis omitted).             But the court did

consider   and     reject   that    argument     and    recommendation   at

sentencing.   It said it was not persuaded because the fact that

his § 922(g)(l) guidelines sentence was enhanced because he was on

supervised release "happens in every case."            See Coombs, 857 F.3d

at 451 ("[T]here is no legal impediment in sentencing the defendant

both as a criminal and as a supervised release violator.").

           His sentence was also substantively reasonable.               The

court explained that it had considered the factors in 18 U.S.C.

§ 3553(a) and the guidelines calculation.              It emphasized that

Ayala-Lugo had committed a new crime only four months after his

supervised release term began, demonstrating "an inability to live

a law-abiding lifestyle."      It reasoned that because a guidelines

sentence "does not reflect the seriousness of Mr. Ayala's breach

of trust[,] does not promote respect for the law," and "does not

protect the public from further crimes by Mr. Ayala," an 18-month

sentence was appropriate.     That sentence was well below the five-


                                   - 12 -
year   statutory   maximum     applicable   here.    See   18   U.S.C.

§ 3583(e)(3).   The court's reasoning was plausible, and it reached

a defensible result.   See Martin, 520 F.3d at 96.

                             III. Conclusion

          Affirmed.




                                 - 13 -